Defendant, Fred Ewing, Sr., was charged with four counts of trafficking in drugs, violating R.C. 2925.03. The case was tried before a jury and defendant was found guilty on all four counts.
Defendant asserts two assignments of error:
1.  "The trial court erred by failing to dismiss the indictment against appellant for noncompliance with Criminal Rule 7(B)."
2.  "The jury's verdict of guilty of four counts of trafficking in drugs was against the weight of the evidence."
Defendant's first assignment of error is not well-taken. Crim. R. 7(B) requires that an indictment be signed by the prosecuting attorney or by an assistant in his name. The prosecuting attorney's name was typed in this case. Nonetheless, R.C.2941.08, in pertinent part, reads as follows:
"An indictment or information is not made invalid, and the trial, judgment, or other proceedings stayed, arrested, or affected:
"* * *
"(K)  For other defects or imperfections which do not tend to prejudice the substantial rights of the defendant upon the merits."
There is no indication in this record that defendant's substantial rights were prejudiced, and the indictment was sufficient to inform defendant of the charges against him.
Therefore, defendant's first assignment of error is overruled.
Defendant's second assignment of error is also not well-taken. There is sufficient evidence to support the verdict. Detective Edward Ryan testified that defendant directly sold him marijuana and placidyls on March 18, 1980, and that defendant knowingly helped, assisted or directed his employee in the sale of drugs on March 6, as well as on March 26, 1980. Defense witnesses testified that defendant was not involved in the sale of drugs to Ryan. Thus, the issue was credibility, which was for the proper determination of the jury.
Hence, defendant's second assignment of error is overruled.
For the foregoing reasons, the judgment is affirmed.
Judgment affirmed.
WHITESIDE, P.J., and MOYER, J., concur. *Page 286